SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

21
CA 11-01244
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND GORSKI, JJ.


IN THE MATTER OF TOWN OF HENDERSON TOWN BOARD,
PETITIONER-APPELLANT,

                      V                                           ORDER

TOWN OF HOUNSFIELD PLANNING BOARD,
UPSTATE NY POWER CORP., AND
NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL
CONSERVATION, RESPONDENTS-RESPONDENTS.


HANCOCK ESTABROOK, LLP, SYRACUSE (HOLLY K. AUSTIN OF COUNSEL), FOR
PETITIONER-APPELLANT.

SCHWERZMANN & WISE, P.C., WATERTOWN (DENNIS G. WHELPLEY OF COUNSEL),
FOR RESPONDENT-RESPONDENT TOWN OF HOUNSFIELD PLANNING BOARD.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MORGAN A. COSTELLO OF
COUNSEL), FOR RESPONDENT-RESPONDENT NEW YORK STATE DEPARTMENT OF
ENVIRONMENTAL CONSERVATION.

YOUNG, SOMMER, WARD, RITZENBERG, BAKER & MOORE, LLC, ALBANY (JAMES A.
MUSCATO, II, OF COUNSEL), FOR RESPONDENT-RESPONDENT UPSTATE NY POWER
CORP.


     Appeal from a judgment (denominated decision judgment and order)
of the Supreme Court, Jefferson County, (Joseph D. McGuire, J.),
entered August 18, 2010 in a proceeding pursuant to CPLR article 78.
The judgment, inter alia, dismissed the amended petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    January 31, 2012                     Frances E. Cafarell
                                                 Clerk of the Court